Case 2:17-cr-00330-JCZ-KK Document 119 Filed 07/23/20 Page 1 of 5 PageID #: 516



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION


 UNITED STATES OF AMERICA                           CASE NO. 2:17-CR-00330-01

 VERSUS                                             JUDGE ZAINEY

 JAVIER MUNOZ (01)                                  MAGISTRATE JUDGE KAY

                                  RULING AND REASONS

            Before the Court is a pro se “Motion Under Rule (59e) for a Motion to Reconsider

 the Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)(d)” (Rec. 116) wherein

 Defendant Javier Munoz requests that the Court reconsider his initial Motion for

 Compassionate Release.

            After pleading guilty to possession with intent to distribute 500 grams of

 methamphetamine, Munoz was sentenced to 165 months imprisonment followed by 5 years

 of supervised release. 1 As of this date, Munoz has served approximately 25 months of the

 165-month sentence.

            Munoz’s first Motion for Compassionate Release was denied by the undersigned

 for failure to exhaust his administrative remedies. 2 In that Ruling, even though the Court

 concluded that it was without jurisdiction, we considered the merits of Munoz’s motion

 and found that he had failed to present evidence of extraordinary and compelling reasons

 to modify his prison sentence.




 1
     Rec. 50.
 2
     Rec. 115.
Case 2:17-cr-00330-JCZ-KK Document 119 Filed 07/23/20 Page 2 of 5 PageID #: 517



            In his instant motion, Munoz attempts to establish that he has submitted a request

 for compassionate release to the Warden on May 1, 2020, to which he states he received

 no response. Munoz attaches to his motion a document entitled “Inmate Request to

 Staff.” 3The document includes a “Sworn Affidavit of Javier Munoz” signed only by

 Munoz. Thus, Munoz claims he has exhausted his administrative remedies.             The Court

 notes that the “Inmate Request to Staff” is not stamped and dated as received by the Bureau

 of Prisons (“BOP”).

            In its response to the instant motion, the Government informs the Court that it sent

 a copy of the document to a representative of the BOP to ascertain the disposition of

 Munoz’s request. On June 30, 2020, the BOP notified the Government that the “Inmate

 Request to Staff” was not located within BOP records. On July 9, 2020, the Government

 confirmed with the BOP that it had not received Munoz’s “Inmate Request to Staff”. Based

 on the lack of credible evidence that Munoz has exhausted his administrative remedies, the

 Court will deny Munoz’s motion for reconsideration.

            Even if the Court found that Munoz had exhausted his administrative remedies, we

 again find that he has failed to establish the requisite “extraordinary and compelling

 circumstances,” to reduce his term of imprisonment. Munoz contends that because he is 53

 years of age and obese with a BMI of 41, he is at a greater risk of death or irreparable harm

 if he contracts COVID-19.




 3
     Rec. 116-1.

                                             Page 2 of 5
Case 2:17-cr-00330-JCZ-KK Document 119 Filed 07/23/20 Page 3 of 5 PageID #: 518



            As noted by the Government, Munoz has failed to submit any medical records to

 corroborate his allegations of obesity and BMI. See United States v. Clark, 2020 WL

 1557397, *4 (M.D. La. Apr. 1, 2020) (recognizing that “[g]enerally, the defendant has the

 burden to show circumstances meeting the test for compassionate release”); see also United

 States v. Aguila, 2020 WL 1812159, at *2 (E.D. Cal. Apr. 9, 2020) (Although Defendant

 claims he has high blood pressure, high cholesterol, sleep apnea, and diabetes, Defendant

 fails to provide evidence to verify these claims.”); United States v. Lotts, 2020 WL 835298,

 (D.N.M. Feb. 20, 2020) (denying the motion where the defendant did not provide the court

 with any evidence substantiating his purported conditions or their severity).

            The Government submits Munoz’s medical records from the BOP which indicates

 that his BMI is 36.8, 4 he is 5’ 9” and weighs 249 pounds. Otherwise, the record reveals no

 other serious medical conditions. Munoz’s physical condition is of a type that can be

 controlled and does not present any impediment to his ability to provide self-care in the

 BOP facility. See e.g. United States v. Maher, 2020 WL 390884, at *2 (Jan. 22, 2020)

 (denying compassionate release to a defendant whose medical records showed “a history

 for Crohn’s disease, prostate cancer, and hepatitis C, as well as significant unexplained

 weight loss, bacterial pneumonia, and acute exacerbation of bronchiectasis” on the grounds

 that the records did not show his inability to care for himself). Based on that alone, the

 Court would deny Munoz’s request for compassionate release.




 4
     Rec. 118-1.

                                          Page 3 of 5
Case 2:17-cr-00330-JCZ-KK Document 119 Filed 07/23/20 Page 4 of 5 PageID #: 519



          Even though Munoz presents a risk factor identified by the CDC (obesity) as

 heightening the risk of severe injury or death were he to contract COVID-19, the Court

 would deny Munoz’s request because he has not demonstrated that he will not pose a

 danger to the community if released or that his release comports with the applicable §

 3553(a) factors. 5 See 18 U.S.C. § 3582(c)(1)(A) (requiring consideration of the § 3553(a)

 factors “as applicable”) and U.S.S.G. § 1B1.13(2) (requiring consideration of whether the

 defendant is “a danger to the safety of any other person or to the community, as provided

 in 19 U.S.C. § 3142(g)”); see also United States v. Chambliss, 948 F.3d 691, 694 (5th Cir.

 2020) (affirming the denial of compassionate release where the district court properly

 relied on the fact that an inmate suffering from terminal cancer had a violent criminal

 history, had committed a violent offense, and had served less than half the sentence

 imposed).

          Munoz was convicted of a serious drug trafficking offense in which nearly 2

 kilograms of methamphetamine were seized. Previous to this offense, Munoz had been

 convicted of assaulting a police officer with a firearm and robbery. 6 For his crime of

 possession with intent to distribute methamphetamine, 7 the mandatory minimum sentence

 was 120 months; Munoz has only served approximately 25 months of his 165-month

 sentence. As noted by the Government, his sentence would be drastically reduced below



 5
   The applicable policy statement, U.S.S.G. § 1B1.13, provides that a court may reduce the term of imprisonment
 after considering the § 3553(a) factors if the Court finds that (i) “extraordinary and compelling reasons warrant the
 reduction;” (ii) “the defendant is not a danger to the safety of any other person or the community, as provided in 18
 U.S.C. § 3142(g)”; and (iii) “the reduction is consistent with this policy statement.” U.S.S.G. § 1B1.13.
 6
   PSR ¶ 32.
 7
   21 U.S.C. § § 841(a)(1) and (b)(1)(A)).

                                                     Page 4 of 5
Case 2:17-cr-00330-JCZ-KK Document 119 Filed 07/23/20 Page 5 of 5 PageID #: 520



 the statutory minimum leading to a sentence that is both unjust and disproportionate when

 compared to those similarly situated. The Court finds that Munoz is a danger to the

 community which is yet another basis for denying the motion for reconsideration.

                                      CONCLUSION

         The Court finds that Munoz has failed to persuade this Court to grant his Motion to

 Reconsider because he has failed to meet his burden to establish that he is entitled to

 compassionate release. First, the Court finds that he has failed to establish with credible

 evidence that he has exhausted his administrative remedies. Even assuming that he had

 properly exhausted his administrative remedies, Munoz has failed to prove extraordinary

 and compelling reasons that would warrant reducing his sentence. Furthermore, he has

 failed to prove that he is not a danger to the community or another person. Accordingly,

         IT IS ORDERED that the Motion Under Rule (59e) for a Motion to Reconsider the

 Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)(d) is hereby DENIED.

         THUS DONE AND SIGNED in New Orleans, Louisiana on this 23rd day of July,

 2020.



                                           ______________________________________
                                           JAY C. ZAINEY
                                           UNITED STATES DISTRICT JUDGE




                                         Page 5 of 5
